People v Navarro (2020 NY Slip Op 04114)





People v Navarro


2020 NY Slip Op 04114


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020

PRESENT: WHALEN, P.J., SMITH, LINDLEY, NEMOYER, AND TROUTMAN, JJ. (Filed July 17, 2020.) 


MOTION NO. (1414/17) KA 14-01577.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vVANGIE M. NAVARRO, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.